We do not construe section 2579 of the Code as a mandate to executors and administrators to bring suit for the possession of personal property, or for the recovery of money, belonging to or due to the estates of their decedents. As its language clearly indicates, the intention of the statute is to impose upon the personal representative the duty merely of gathering together in his own possession the goods, money, books, papers, etc., of the decedent, in order to preserve them from loss or spoliation, and to enable him to make a full inventory thereof, to be returned, under oath, to the probate court. The fact that the statute requires the performance of this duty by the personal representative "immediately after taking out letters" clearly and conclusively distinguishes this duty of physical collection and possession from the general common-law duty to recover all debts due the estate, by suit or otherwise — as to which he should proceed within a reasonable time, which is usually regarded as one year. 23 Corp. Jur. 1191, § 423.
Section 4203 of the Code provides that, even before administration, and before any setting apart of the exempt property, "the right of the widow * * * to the use and benefit of such property, shall be the same as if it had been set apart as exempt; and suits respecting the same may be maintained or defended by the widow, * * * as fully, and to the same extent, as if such property had been set apart as exempt from administration." This statute is clearly applicable, even when the personalty exceeds $1,000, as to any property of less value than $1,000. See Blankenbeck v. Foster, 206 Ala. 85, 89 So. 171. In such a case a suit by the widow to recover a debt, being in effect an appropriation of it to her claim of exemptions, would preclude a suit therefor by the personal representative, which he could otherwise maintain. But when it appears that the debt sued for is a part of the decedent's personalty, all of which does not exceed $1,000 in value, the legal conclusion is that it has vested in the widow "as absolutely as if the particular property had been selected, set apart and declared exempt." Jackson v. Wilson, 117 Ala. 432,435, 23 So. 521, 522. In such a case, no reason can be found for holding that the personal representative may nevertheless maintain a suit as for the recovery of assets of the estate, and his prima facie right to do so is rebutted.
We have not passed upon the question of priority as between the claim of this defendant for reimbursement out of property belonging to the decedent, and the claim of the widow to exemptions under section 4200 of the Code. As we view the pleadings, that question does not arise in this suit by the administratrix, and for that reason we have not undertaken its consideration.
The application for rehearing will be overruled.
All the Justices concur, except McCLELLAN, J., who dissents.